DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 4/1/2022 is acknowledged.  The traversal is on the grounds that the elements of claims 1 and 20 have significant overlap which does not burden the examiner for a search between groups I and II.  This is not found persuasive because the Restriction/Election requirement dated 3/25/2022 was made between claims 1 and 18 of groups I and II, respectively. In particular, claim 1 required the limitations regarding the multilayer polymeric interlayer and claim 18 requires only a glass laminate and doesn’t require the multilayer polymeric interlayer of claim 1. Therefore, a search for the polymeric interlayer of claim 1 would not require a search for the glass laminate of claim 18 and vice-versa. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 2017/0334173) in view of Hayes et al. (US 2008/0199690). 
Regarding claim 1, Yui teaches an interlayer for laminated glass (Pg. 1, Paragraph [0001]). The interlayer includes three layers A, B and C and may have a structure including B/C/A/C/B (Pg. 17, Paragraph [0225]). As shown above, layer B is the skin layers of the structure (“Layer A is a layer of a first ionomeric composition, Layer C is a layer of a second ionomeric composition”). The layer A is formed to have sound dampening properties and has a thickness of between 0.02 and 0.4 mm (“Layer B is an acoustic dampening layer between layers A and C” & “Layer B is from about 0.01 mm to 4 mm thick”) (Pg. 5, Paragraphs [0084]-[0085]; Pg. 8, Paragraph [0121]). The thickness ratio of layer A and layer B is from is from 1/1 to 1/30 (thickness of layer A/thickness of layer B) resulting in a thickness of between 0.02 mm to 12 mm (“each of layers A and C is individually from about 0.5 mm to 2.5 mm thick”) (Pg. 16-17, Paragraphs [0222]-[0223]). The total thickness of the interlayer is between 0.02 to 10 mm thick (“the multilayer polymeric interlayer is from about 2 mm to 5 mm thick”) (Pg. 17, Paragraph [0231]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The layer B may be formed from an ionomer resin for the purposes of increasing the weather resistance (Pg. 10, Paragraphs [0142]-[0143]). The layers C may be formed from any known resin composition (Pg. 17, Paragraph [0226]). 
Regarding claim 10, Yui teaches the interlayers as discussed above with respect to claim 1. 
Yui is silent with respect to the layer A having a modulus from 10 MPa to 100 MPa and a tan δ of from about 1.0 to 2.0 as measured by ASTM D4065-12-Shear Geometry at 1,000 Hz and 20°C. However, these properties appear to be dependent on the materials for forming the layer. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In particular, applicant’s specification calls for the use of a thermoplastic elastomer as the acoustic dampening layer which may preferably be formed form a block copolymer as described in the instant specification on pages 5-7 (See PGPUB, Pgs. 5-7, Paragraphs [0079]-[0100]). In particular, the block copolymers are formed from a combination of a block polymer utilizing an aromatic vinyl polymer block and an aliphatic unsaturated hydrocarbon polymer block (See Pgs. 6-7, Paragraphs [0086]-[0100]).
Yui teaches a substantially identical composition for forming the layer A (See Pgs. 3-5, Paragraphs [0057]-[0077]). Yui teaches the layer A is preferably formed from a block polymer having an aromatic vinyl polymer block, “block a,” and an aliphatic unsaturated hydrocarbon polymer block, “block b” (Pg. 3, Paragraph [0055]). Additionally, the preferable materials for forming the blocks of the block copolymer significantly overlap with that of applicant’s acoustic dampening layer as described by Yui and the instant specification (See Applicant’s Specification, Pgs. 5-7, Paragraphs [0079]-[0100]; See Yui, Pgs. 3-5, Paragraphs [0057]-[0077]). 
Therefore, one of ordinary skill in the art would have found it obvious before the filing of the invention that the properties of Layer A in Yui would be identical to the properties of the acoustic dampening compositions taught by applicant’s invention due to the compositions having substantial overlap in materials used for forming the layers. Included among these properties would be having a modulus from 10 MPa to 100 MPa and a tan δ of from about 1.0 to 2.0 as measured by ASTM D4065-12-Shear Geometry at 1,000 Hz and 20°C as required by claim 10.
Regarding claim 11, Yui teaches the interlayers as discussed above with respect to claim 1. The layer A is formed from a thermoplastic elastomer (Pg. 2, Paragraph [0048]). 
Regarding claim 12, Yui teaches the interlayers as discussed above with respect to claim 11. Yui teaches the layer A is preferably formed from a block polymer having an aromatic vinyl polymer block, “block a,” and an aliphatic unsaturated hydrocarbon polymer block, “block b” (Pg. 3, Paragraph [0055]). The block polymer may be partially or fully hydrogenated the aromatic vinyl polymer block may have at least 80 mass% of aromatic vinyl monomers and the aliphatic unsaturated hydrocarbon polymer block may have at least 80 mass% of aliphatic unsaturated hydrocarbon monomers (Pg. 3, Paragraphs [0058]; [0061]; Pg. 4, Paragraph [0064]). It is most preferable to use isoprene and butadiene in combination for the aliphatic unsaturated hydrocarbon block and the residual carbon-carbon double bonds is preferably between 2 mol% and 40 mol% (Pg. 4, Paragraphs [0067]-[0071]). 
Regarding claim 13, Yui teaches the interlayers as discussed above with respect to claim 11. Yui further teaches the layer A may be formed from different thermoplastic elastomers in combination, including a block copolymer as discussed above with respect to claim 12 and a poly-olefin based rubber, which one of ordinary skill in the art would appreciate as having varying properties, including having different peak temperatures of tan δ. 
Regarding claim 14, Yui teaches the interlayers as discussed above with respect to claim 1. Yui further fails to teach the inclusion of a plasticizer in the composition of Layer A. 
Regarding claim 15, Yui teaches the interlayers as  discussed above with respect to claim 1.  Yui further fails to teach the inclusion of a plasticizer in the composition of Layer A. Additionally, layer B is taught to have 0 ppm of plasticizer in order to prevent the decrease of the shear storage modulus of the interlayer (Pg. 14, Paragraph [0189]). 
Regarding claim 16, Yui teaches the interlayers as discussed above with respect to claim 1. The interlayers further include UV absorbers (Pg. 6, Paragraph [0097]).
Regarding claim 17, Yui teaches the interlayers as discussed above with respect to claim 1. As discussed above, The total thickness of the interlayer is between 0.02 to 10 mm thick (Pg. 17, Paragraph [0231]).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 2017/0334173), as applied to claim 1, further in view of Hayes et al. (US 2008/0199690). 
Regarding claim 2, Yui teaches the interlayers as discussed above with respect to claim 1.
Yui is silent with respect to the composition of the layer C being an ionomer composition. 
Hayes teaches ionomeric compositions which are utilized in order to produce safety laminated glass applciations which simplify the lamination process while also providing enhanced adhesion strength and improved shock resistance (Pg. 1, Paragraphs [0010]-[0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the layers B and C with the ionomeric compositions of Hayes in order to simplify the lamination process while also providing enhanced adhesion strength and improved shock resistance.
Regarding claim 3, Yui teaches the interlayers as discussed above with respect to claim 2. As discussed above, the layers C (“layers B1 and B3”) may be formed from the ionomeric compositions of Hayes and the layer A is formed from a sound dampening material.
Regarding claim 4, Yui teaches the interlayers as discussed above with respect to claim 3. As discussed above, Yui teaches the layer A as having a thickness of 0.02 and 0.4 mm. Hayes further teaches the ionomeric compositions as being formed into films or sheets having a thickness of 0.003 to 6.35 mm (Pg. 6, Paragraph [0071]). ]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 5, Yui teaches the interlayers as discussed above with respect to claim 3. As discussed above, the layers B and C of the interlayers are formed from the ionomer compositions of Hayes. Hayes teaches the ionomeric compositions as being formed with a parent acid copolymer formed from ethylene and 1 wt% to 30 wt% of an alpha,beta-ethylenically unsaturated carboxylic acid having 3 to 8 carbons (Pg. 4, Paragraph [0048]). 
Regarding claim 6, Yui teaches the interlayers as discussed above with respect to claim 1. As discussed above, the layers B and C of the interlayers are formed from the ionomer compositions of Hayes. Hayes teaches the ionomeric compositions as being formed with a parent acid copolymer formed from ethylene and 1 wt% to 30 wt% of an alpha,beta-ethylenically unsaturated carboxylic acid having 3 to 8 carbons (Pg. 4, Paragraph [0048]). Additionally, the parent acid copolymers are neutralized with metallic ions including sodium ions (Pg. 4, Paragraph [0051]). 
Regarding claim 7, Yui teaches the interlayers as discussed above with respect to claim 6. Yui further teaches each of the layers A, B and C may be formed from the same materials (Pg. 17, Paragraph [0225]). 
Regarding claim 8, Yui teaches the interlayers as discussed above with respect to claim 5. As discussed above, the layers B and C of the interlayers are formed from the ionomer compositions of Hayes. Hayes teaches the ionomeric compositions as being formed with a parent acid copolymer formed from ethylene and 1 wt% to 30 wt% of an alpha,beta-ethylenically unsaturated carboxylic acid having 3 to 8 carbons (Pg. 4, Paragraph [0048]). Additionally, the parent acid copolymers are neutralized with metallic ions including sodium ions (Pg. 4, Paragraph [0051]). 
Regarding claim 9, Yui teaches the interlayers as discussed above with respect to claim 8. As discussed above, the layers B and C of the interlayers are formed from the ionomer compositions of Hayes and Yui further teaches each of the layers A, B and C may be formed from the same materials (Pg. 17, Paragraph [0225]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



	/MARIA V EWALD/                                                                   Supervisory Patent Examiner, Art Unit 1783